Fitzsimous, J.
The issues presented by the allegation contained in the- “ fii-st defense ” are clear and unmistakable, and if sustained are sufficient to defeat the plaintiff herein.
As to the second defense, so called, in the answer, I am notable to find therein any defense to this cause of action, except-that part of 7th paragraph which alleges “that the notes in suit were procured from defendant without consideration.”
This is simply d repetition of the first defense in substance,, and is, therefore, redundant matter,-and all.the other matters-, set forth are clearly irrelevant to the issue herein and have no> legdl merit, so that the order appealed from was properly-made and is affirmed, with costs.
McCaethy and Cójtlan, JJ., concur.
Order affirmed, with costs.